Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Palai et al. (Empowering Light Nodes in Blockchains with Block Summarization, 2018 9th IFIP International Conference on New Technologies, Mobility and Security (NTMS), Feb 26-28, 2018, hereinafter Palai), in view of Castagna US 2018/0139186.

Regarding claim 1, Palai discloses a method comprising: 
detecting a version update of an object that includes a hash chain that stores a plurality of fields of the object (retrieving a field value that corresponds to the received hash or ID from a hash chain (page 1, left column) of the blockchain (page 3, left column) by traversing one of the sequences of blocks of the blockchain and locating the summary block (page 4, left column)); 

generating a plurality of migration sub chains from the plurality of sub chains (page 3, part B: Summary blocks also contain the hashes of the included blocks). 
Palai lacks or doesn’t not expressly disclose generating a plurality of migration sub chains using a plurality of processes.  
However, Castagna discloses generating a plurality of migration sub chains using a plurality of processes (fig. 2 and corresponding text).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Palai with Castagna to generate a plurality of migration sub chains using a plurality of processes to include the method of blockchain in order to improve transactions in blockchain technology, as taught by Castagna, fig 2.  
Palai, as modified above, further discloses generating a plurality of container blocks from the plurality of migration sub chains (page 3, part B: A summary block can be viewed as a single big transaction whose inputs are the inputs of all the transactions of its constituent blocks); 
generating a migration chain from the plurality of container blocks (where the sequence of blocks considered as a hash chain of the blockchain. The summary block stores information, including at least
transaction IDs and hashes of blocks in the sequence block (page 3)); and 
accessing the object using the migration chain (page 3: part B: the outputs of the summary block are tagged with the transaction IDs and output index so that any future transaction referring them can be validated). Regarding claim 2, Palai, as modified above, further discloses the method of claim 1, wherein the plurality of sub chains includes a sub chain, wherein the plurality of migration sub chains includes a 
creating the migration sub chain when a front of the sub chain is reached; creating a migration block from a top block of the stack; and adding the migration block to the migration sub chain and removing the top block from the stack (“If the folk takes place in the first o blocks … in case a fork takes place at a block summarized in some summary blocks, we need to locate the corresponding summary block” (page 4, left column) suggests that the method searches a second sequence of blocks for the corresponding summary block). Regarding claim 4, Palai, as modified above, further discloses the method of claim 3, further comprising: when the stack includes a next block, setting the next block as the top block and repeating the steps of creating the migration block from the top block and adding the migration block to the migration sub chain (page 3, summarization tree: each summary block is a summary of 𝑙 consecutive blocks. Here, we propose to recursively summarize the 𝑙 summary blocks after 𝑚 summary blocks from the tip). Regarding claim 5, Palai, as modified above, further discloses the method of claim 3, further comprising: 𝑜 blocks (from the tip) of original chain remain untouched.  The next m blocks will be summary blocks (of depth 1), each of 𝑙 original blocks.). 
As per claims 8-13, this is a system version of the claimed method discussed above in claims 1-6 wherein all claimed limitations have also been addressed and/or cited as set forth above.

Claims 7 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Palai et al. (Empowering Light Nodes in Blockchains with Block Summarization, 2018 9th IFIP International Conference on New Technologies, Mobility and Security (NTMS), Feb 26-28, 2018, hereinafter Palai), in view of Castagna US 2018/0139186, as applied to claims 1-6 and 18-13 above, and further in view of Xiao US 2019/0155795.
Regarding claims 7 and 14, Palai lacks or does not expressly disclose locking the object after detecting the version update of the object.  However, Xiao discloses locking the object for transaction (paragraph 0124-0125). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Palai, as modified above, with Xiao to lock the object before retrieving the 
Palai, as modified above further discloses receiving a write request to the object after locking the object; processing the write request by generating and adding a current block to a current sub chain; generating an end container block from the current sub chain; adding the end container block to the migration chain; unlocking the object; and appending a subsequent block from a subsequent write request to the end container block (page 3, part D, summarization tree: The next m blocks will be summary blocks (of depth 2), each of 𝑙 blocks of depth 1, i.e. of 𝑙 ∗ 𝑙 = 𝑙 2 original blocks. l, there will be 𝑚 blocks of depth 𝑘 covering 𝑙 𝑘 original blocks and so on.  There may be a block sequence of length 𝑝 near the genesis block which is either left untouched or is summarized up to a certain depth less than the max height achieved before these blocks.). 
As per claims 15-20, this is a system version of the claimed method discussed above in claims 1-7 wherein all claimed limitations have also been addressed and/or cited as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,733,341 to Cascioli teaches generating a plurality of blocks for a first chain, a digital digest block appended to the first chain, as the HDL code progresses through the versions.
US 2010/0185847 to Shasha et al teaches the client network interface 28 sends the hash value of the modified object in updates to the server 12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434